Citation Nr: 0429089	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
May 1946, and was a prisoner of war (POW) from April 10, 
1942, to September 26, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied an 
evaluation in excess of 30 percent for arteriosclerotic heart 
disease.

Subsequently, in a June 2003 supplemental statement of the 
case, the RO granted a 60 percent evaluation for 
arteriosclerotic heart disease.  The veteran has indicated 
that he wishes to pursue the claim for a 100 percent 
evaluation for this condition.

In a June 2003 decision, the RO also granted entitlement to 
individual unemployability, effective from May 22, 2003.  In 
July 2003, the veteran filed a Notice of Disagreement with 
the effective date assigned in that decision.  A Statement of 
the Case was issued in September 2003.  The veteran did not 
pursue that matter by filing a substantive appeal, and 
accordingly it is not before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
fails to demonstrate that the veteran has chronic congestive 
heart failure.

2.  The objective and competent medical evidence of record 
fails to demonstrate a workload of 3 metabolic equivalents 
(METs) or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope.

3.  The objective and competent medical evidence of record 
fails to demonstrate that the veteran has an ejection 
fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
arteriosclerotic heart disease are not met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.303 
102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2004 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by virtue of a December 2002 statement of the 
case (SOC) and June 2003 Supplemental Statement of the Case, 
of the pertinent law, and what the evidence must show in 
order to substantiate the claim.  We therefore believe that 
appropriate notice has been given in this case.  The file 
contains VA and private  medical records as well as 
statements from the veteran, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of the 
VCAA notice by the RO constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claim, VA examinations were conducted in August 2002 and May 
2003.  Thus, the statutory requirement in the VCAA, that a 
medical examination or medical opinion be secured when 
necessary to make a decision on the claim, has been fully 
satisfied by the development action undertaken by the RO.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record regarding his 
claim. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former 
law and the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

II.  Factual Background

Service connection for arteriosclerotic heart disease (ASHD) 
was initially granted by the RO in an April 1996 rating 
action, in which a 30 percent evaluation was granted 
effective from November 1993.  The grant was based upon a 
change in the law to include ischemic heart disease as a 
presumptive condition for former POWs with a history of 
localized edema during captivity.  

In June 2002, the veteran requested an increased evaluation 
for ASHD.  A VA examination of the heart was conducted in 
August 2002.  The veteran complained of chest pain twice a 
week with shortness of breath and fatigue.  It was noted that 
he could walk around the house with a cane, but could not 
perform household chores.  A workload of 5-6 METs was noted.  
The ejection fraction was 74 percent.

In August 2001, private medical records were received which 
included a June 2001 medical certification from a municipal 
health officer indicating that the veteran had been treated 
for ASHD since June 1993.  Also received was a May 2002 
medical certificate showing that the veteran was hospitalized 
for treatment of ASHD and hypertension, and a May 2002 
radiology report which revealed clear lung fields and mild 
cardiomegaly.

A VA examination was conducted in May 2003.  The veteran 
complained of chest pains, fatigue, and shortness of breath.  
The examiner noted that the veteran had shortness of breath 
when walking for 20-50 meters or climbing 5-10 stairs.  It 
was also noted that he had chest heaviness when he exerted 
effort.  The veteran's heart had regular rhythm, with no 
murmur.  There was no indication of congestive heart failure, 
syncope, or myocardial infarction.  A workload of 5 METs was 
noted.  The ejection fraction was 74 percent.  A diagnosis of 
ASHD, concentric left ventricular hypertrophy, and left 
atrium dilation was made.  The examiner commented that the 
veteran's heart condition moderately affected his performance 
of daily activities and in obtaining gainful work, and 
observed that, with the addition of his other ailments, he 
was further hindered from any physical or gainful activities.  

The record also includes a May 2003 VA radiology report which 
revealed bilateral upper lobe fibrosis, basal pneumonia, and 
fibrosis and atheromatous aorta. 

In June 2003, a 60 percent evaluation was granted for the 
veteran's ASHD, effective from May 2003, based upon the VA 
examination findings made in May 2003.  Likewise, in a June 
2003 rating decision, the RO granted entitlement to 
individual unemployability, due to ASHD, effective from May 
2003.  

III.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under Diagnostic Code (DC) 7005, which evaluates 
arteriosclerotic heart disease, a 60 percent evaluation will 
be assigned where there is more than one episode of acute 
congestive heart failure in the past year; or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 60 
percent.  Id.  A 100 percent evaluation will be assigned 
where there is chronic congestive heart failure or; a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness or syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2).

The current rating criteria provide that myocardial 
infarction is rated 100 percent during and for three months 
following myocardial infarction documented by laboratory 
tests.

IV.  Analysis

The veteran's service-connected heart disease is currently 
evaluated as 60 percent disabling under DC 7005, used for the 
evaluation of ASHD.  38 C.F.R. § 4.104, DC 7005.  A 60 
percent disability evaluation is warranted where there is 
documented coronary artery disease resulting in more than one 
episode of acute congestive heart failure in the past year; 
or workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

Under the current rating criteria for evaluating 
arteriosclerotic heart disease, in order to warrant a 100 
percent rating, the objective medical evidence must show one 
of three criteria.  One of the criteria is valvular heart 
disease resulting in chronic congestive heart failure.  As 
discussed above, the May 2003 VA examination report was 
negative for congestive heart failure, nor was that condition 
noted in the August 2002 VA examination report.  Another of 
the criteria is a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope.  In both 
August 2002 and May 2003, the veteran complained chest pain 
with accompanying shortness of breath and fatigue and it was 
noted that his mobility was limited and required the use of a 
cane.  However in August 2002 the veteran's workload was 
estimated as 5-6 METs and in May 2003 it was estimated as a 
slightly lower, 5 METs.  In either event, the veteran's 
estimated workload was not approximated as of 3 METs or less 
such as to meet the criteria noted above under the current 
regulations, nor according to the most recent examination 
report of 2003 was there any evidence of syncope.

The last of the three criteria is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Both the August 2002 and May 2003 VA examination 
reports showed an estimated ejection fraction of 74 percent, 
and in 2003 left ventricular hypertrophy was identified.  
However, both left ventricular dysfunction and an ejection 
fraction of less than 30 percent must be shown to warrant a 
100 percent evaluation and in this case, and here the 
ejection fraction is shown to be much higher than 30 percent.  

Accordingly, as the evidence does not show that the veteran 
meets any of the three criteria for a 100 percent rating 
under the current diagnostic code, his service-connected 
heart disability does not meet the requirements for a 100 
percent schedular rating under the current diagnostic 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

Although the evidence also includes a diagnosis of 
hypertension as shown by a May 2002 private medical record, 
the Board notes that the medical evidence has never shown 
that the veteran's hypertension is a result of his military 
service.  Furthermore, the criteria for an evaluation in 
excess of 60 percent under 38 C.F.R. § 4.104, DC 7007, which 
evaluates hypertensive heart disease, is identical to the 
criteria for a 100 percent evaluation under DC 7005, for 
which, as stated above, the veteran's disability does not 
qualify based upon the evidence.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 60 percent for arteriosclerotic heart disease.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.104, DC 7005.  
Furthermore, as previously noted above, in June 2003, the RO 
awarded a total rating based upon individual unemployability 
due to the veteran' service-connected ASHD.

In this case, the Board finds that the preponderance of the 
objective medical evidence is against an increased schedular 
disability rating, in excess of the present 60 percent, for 
ASHD.  Moreover, the evidence is not so evenly balanced as to 
allow for the application of the reasonable-doubt doctrine.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



